  Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 1 of 23

             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


AKASHA SHAYTAN. F.,

                       Plaintiff,                     Civil Action No.
                                                      5:19-CV-0977 (DEP)
           v.

ANDREW M. SAUL, Commissioner Social
Security Administration,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

LEGAL AID SOCIETY OF                      ELIZABETH V. KRUPAR, ESQ.
MID-NEW YORK, INC.
221 South Warren St.
Syracuse, NY 13202

FOR DEFENDANT

HON. ANTOINETTE T. BACON                  PAUL NITZE, ESQ.
Acting United States Attorney             Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE


                                    ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and
    Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 2 of 23



1383(c)(3), are cross-motions for judgment on the pleadings. 1 Oral

argument was heard in connection with those motions on September 1,

2020, during a telephone conference conducted on the record. At the

close of argument I issued a bench decision in which, after applying the

requisite deferential review standard, I found that the Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

       After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

       ORDERED, as follows:

       1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

       2)    The Commissioner=s determination that the plaintiff's disability

ended on September 14, 2017, and the plaintiff has not become disabled



1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 3 of 23



again since that date, is AFFIRMED.

     3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:     September 8, 2020
           Syracuse, NY




                                      3
Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 4 of 23



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
AKASHA F.,
                                   Plaintiff,

-v-                                    19-CV-977

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE DAVID E. PEEBLES
                      September 1, 2020
        100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      LEGAL AID SOCIETY OF MID-NEW YORK, INC.
      221 South Warren Street
      Suite 310
      Syracuse, New York 13202
      BY: ELIZABETH V. KRUPAR, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      J.F.K. Federal Building, Room 625
      15 New Sudbury Street
      Boston, Massachusetts 02203
      BY: PAUL NITZE, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 5 of 23

                 AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY                2


 1                 (The Court and all parties present by telephone.

 2    Time noted:    1:33 p.m.)

 3                 THE COURT:   Let me begin by thanking both counsel for

 4    excellent detailed and forceful presentations dealing with this

 5    interesting case.

 6                 Plaintiff commenced this proceeding pursuant to 42,

 7    United States Code, Sections 405(g) and 1383(c)(3) to challenge

 8    a determination by the Commissioner of Social Security.         This is

 9    a somewhat different case than the ordinary in that the

10    plaintiff was previously at one time granted benefits under the

11    Social Security Act.      The focus of the Administrative Law

12    Judge's decision in this case and the Commissioner's ultimate

13    determination was whether medical improvement had occurred and

14    whether, notwithstanding that medical improvement, plaintiff

15    continued to be disabled and unable to perform work functions in

16    positions in the national economy.

17                 The background is as follows:       Plaintiff is in the

18    process, beginning in August of 2017, of a transgender

19    transformation, female to male.        The plaintiff prefers to be

20    called Jakob, with a K, although he has not legally changed his

21    name.   As the Administrative Law Judge, I will refer to the

22    plaintiff using male pronouns.

23                 Plaintiff was born in February of 1993 and is

24    currently 27 years old.      He stands 5'3" or 5'2" inches,

25    depending on where in the record you refer, in height and is


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 6 of 23

                  AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY                  3


 1    obese, weighing somewhere at various times between 196 and

 2    225 pounds.    Plaintiff lives in an apartment in Syracuse with

 3    his partner, David W.      It is a one bedroom fourth floor

 4    apartment.    They have a cat.     Plaintiff has previously lived in

 5    Arizona and with his mother in Niagara Falls.          Plaintiff has a

 6    high school degree and one year of college education.           Plaintiff

 7    has a massage therapy certification.

 8                 Plaintiff was never married and has no children.        He

 9    is right-handed.     He has no driver's license.       He does use

10    public transportation, including buses and Ubers.          Plaintiff has

11    never worked except as a seasonal employee in Arizona at age 16.

12    He also stated that he has done some volunteer work at a

13    library.

14                 Physically, plaintiff has been treated for

15    Legg-Calve-Perthes disease, which, as I understand it, is a

16    childhood disease that affects the hip and occurs when the blood

17    supply to the rounded head of the femur is temporarily disrupted

18    causing bone cells to die, a process known as avascular

19    necrosis.    The plaintiff underwent, to address that condition, a

20    hip replacement in January of 2014 at the Shriners Hospital.          He

21    also suffers from polycystic ovary syndrome or PCOS.            He

22    presented to the emergency rooms at two hospitals with vaginal

23    bleeding, once in Oneida in May of 2016, and once at Upstate in

24    February of 2018.     He also suffers from endometriosis.

25                 Mentally, plaintiff has been variously diagnosed as


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 7 of 23

                 AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY                       4


 1    having posttraumatic stress disorder or PTSD, depression and

 2    depressive disorder, gender dysphoria, anxiety disorder, and

 3    dissociative identity disorder.        Plaintiff's partner, David,

 4    testified that plaintiff has as many as ten separate identities.

 5    Plaintiff undergoes hallucinations.

 6                 Plaintiff initially saw Dr. Emeka Anumba who

 7    apparently has abandoned the practice of medicine.              His primary

 8    provider is Nurse Practitioner Kathleen McDonald at

 9    St. Joseph's.     He also sees Dr. Rachel Hopkins for diabetes and

10    transgender evaluation and treatment.         He receives treatment at

11    Syracuse Behavioral Health, which is also known as or has

12    transitioned to Helio Health, including from LMSW Anita Fellows

13    who he sees weekly.      There's indication that his care is

14    overseen by Dr. Damon Tohtz, although there did not appear to be

15    any records showing that Dr. Tohtz has actually examined or

16    evaluated the plaintiff.

17                 Plaintiff is on variations medications, including

18    Klonopin, Risperdal, Metformin, Lisinopril, testosterone since

19    September of 2017, insulin, and Ibuprofen.         Plaintiff testified

20    he's never smoked, although at page 565 there's indication he's

21    told Dr. Ganesh that he was a former smoker.

22                 Plaintiff has a fairly wide range of activities of

23    daily living.     He is able to groom, cook and prepare meals, wash

24    dishes, clean, mop, sweep, vacuum.        There's a question as to

25    whether he's able to do laundry, and the record is equivocal on


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 8 of 23

                 AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY                  5


 1    that issue.    He uses public transportation as I previously

 2    indicated, shops, goes out alone, socializes, reads, writes, he

 3    does beaded jewelry, watches television, engages in social

 4    media, swims, goes out to dinner occasionally and to the movies,

 5    and watches David, his partner, play video games.

 6                 Procedurally, plaintiff was found to be disabled on

 7    January 24, 2013, and eligible for Supplemental Security Income

 8    Title XVI benefits with an onset date of November 7, 2012.          On

 9    September 14, 2017, there was a determination of medical

10    improvement affecting plaintiff's ability to work and a finding

11    of no disability was entered effective on September 14, 2017.            A

12    hearing was conducted by Administrative Law Judge Robyn L.

13    Hoffman on August 15, 2018, to address the issue of medical

14    improvement.     At that hearing, plaintiff proceeded without legal

15    or other representation.      On October 18, 2018, Administrative

16    Law Judge Hoffman issued an unfavorable decision.          On July 23,

17    2019, the Social Security Administration Appeals Council denied

18    plaintiff's request for review.        In doing that, the Appeals

19    Council reviewed additional documents produced from Therapist

20    Fellows and Dr. Tohtz, as well as Nurse Practitioner McDonald,

21    and found that the consideration of those documents would not

22    have likely altered the result.        This action was commenced on

23    August 7, 2019, and is timely.

24                 In her decision, ALJ Hoffman applied the test for

25    medical improvement.      At step one, the Administrative Law Judge


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 9 of 23

                 AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY           6


 1    concluded that at the reference point/time of January 24, 2013,

 2    known as the comparison point decision, or CPD, plaintiff

 3    suffered from severe impairments imposing more than minimal

 4    limitations on his ability to perform basic work functions,

 5    including Legg-Calve-Perthes disease of the left hip and

 6    obesity.

 7                 The Administrative Law Judge then concluded that

 8    since September 14, 2017, plaintiff suffers from severe

 9    impairments, including Legg-Calve-Perthes disease of the left

10    hip, status post total hip replacement, obesity, hypertension,

11    polycystic ovary syndrome or PCOS, posttraumatic stress disorder

12    or PTSD, anxiety disorder, depressive disorder, gender

13    dysphoria, and dissociative disorder.

14                 The ALJ next concluded at step three of the

15    sequential analysis that since September 14, 2017, plaintiff's

16    conditions do not meet or medically equal any of the listed

17    presumptively disabling conditions set forth in the

18    Commissioner's regulations, specifically considering listing

19    1.02 related to major joint dysfunctions, 1.03 related to

20    reconstructive surgery of major weightbearing joints, 7.18

21    repeated complaints of hematological disorders, 12.04

22    depression, bipolar disorder, and so forth, 12.06 related to

23    anxiety and obsessive compulsive disorder, and 12.15 related to

24    trauma and stressor-related disorders.         ALJ Hoffman also

25    considered plaintiff's obesity.


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 10 of 23

                  AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY                7


 1                 After making that review, ALJ Hoffman concluded that

 2     since September 14, 2017, plaintiff retains the ability to

 3     perform light work, specifically being able to lift and carry

 4     20 pounds occasionally and 10 pounds frequently.          He can sit for

 5     up to six hours and stand or walk for approximately six hours in

 6     an eight-hour day with normal breaks.        Mentally, the plaintiff

 7     is able to understand, carry out, and remember simple

 8     instructions, respond appropriately to supervision, coworkers,

 9     and usual work situations, and can deal with changes in a

10     routine work setting.

11                 At step four, Administrative Law Judge Hoffman noted

12     that plaintiff did not have any past relevant work.

13                 She then proceeded to step five.       She noted that if

14     plaintiff were able to perform a full range of light work, a

15     finding of no disability would be directed by the

16     Medical-Vocational Guidelines set forth in the Commissioner's

17     regulations, and specifically Rule 202.20.         Relying on Social

18     Security Ruling 85-15, ALJ Hoffman concluded that plaintiff's

19     additional limitations, nonexertional limitations that is, do

20     not preclude him from performing basic mental requirements of

21     unskilled work and, therefore, concluded that plaintiff

22     experienced medical improvement and was not disabled subsequent

23     to September 14, 2017.

24                 As you know, the Court must review the determination

25     and analyze whether it is supported by substantial evidence and


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 11 of 23

                  AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY                  8


 1     whether the Administrative Law Judge applied the correct legal

 2     principles.    The standard to be applied is extremely

 3     deferential.    The Second Circuit noted in Brault v. Social

 4     Security Administration Commissioner, 683 F.3d 443 from 2012,

 5     that this is a very stringent test akin to or even, perhaps,

 6     greater than the clearly erroneous test which we as lawyers are

 7     familiar with.    Of course, substantial evidence means such

 8     relevant evidence as a reasonable mind might accept as adequate

 9     to support a conclusion.      The Second Circuit noted in Brault

10     that the standard means once an Administrative Law Judge has

11     found a fact, that fact can be rejected only if a reasonable

12     factfinder would have to conclude otherwise.

13                 Plaintiff raises four basic contentions in this case.

14     He contends that the plaintiff -- the ALJ, I'm sorry, failed to

15     fulfill his duty to develop a full and fair record and

16     specifically to obtain records from Planned Parenthood and

17     Upstate Women's Health Services.       The second argument is that

18     the RFC was flawed because it did not include nonexertional

19     limitations and specifically a mild limitation in interacting

20     with others and a moderate limitation in adapting and managing

21     self.   The third argument is that the plaintiff's subjective

22     claims of symptoms were not properly analyzed.         And fourth, the

23     step five determination was flawed because it is based on an

24     erroneous residual functional capacity finding and should have

25     been the subject of vocational expert testimony rather than


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 12 of 23

                  AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY             9


 1     reliance on the grids.

 2                 I note that the termination of medical benefits is

 3     governed by both 42, United States Code, Section 421 and 20

 4     C.F.R. 6416.994.     The Commissioner is statutorily charged with

 5     the duty to engage in a continuing periodic review of a

 6     claimant's condition.     If, based on that review, the

 7     Commissioner determines that the disabling condition has

 8     subsided, does not exist, or is not disabling, a termination of

 9     benefits may be ordered.

10                 In making a review to determine whether the cessation

11     of Social Security benefits is warranted, the Commissioner must

12     examine the claimant's current condition, ordinarily requiring

13     assessment of the plaintiff's condition at the time of the

14     hearing.   Generally speaking, termination of benefits is

15     appropriate when there has been medical improvement related to

16     the claimant's ability to work, the claimant has benefitted from

17     advances in medical or vocational technology related to the

18     ability to work regardless of the lack of medical improvement, a

19     claimant has undergone vocational therapy related to the ability

20     to work based on new or improved diagnostic or evaluative

21     techniques, it is demonstrated that a claimant's condition was

22     not as disabling as previously regarded, or substantial evidence

23     shows that an earlier finding of disability was erroneous.

24                 When a claimant's medical condition improves to the

25     extent that he or she can engage in substantial gainful


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 13 of 23

                  AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY               10


 1     activity, that party will no longer be entitled to benefits

 2     under the act.    In order to support the termination of benefits,

 3     the Commissioner must meet a burden of showing by substantial

 4     evidence that a medical improvement has taken place in a

 5     claimant's ability to perform work activity.

 6                  If there is medical improvement, the Commissioner

 7     must determine whether the improvement is related to the

 8     claimant's ability to work.      A medical improvement will be

 9     related to the claimant's ability to work where it results in a

10     decrease in the severity of the impairment present at the time

11     of the most recent favorable medical decision and an increase in

12     the claimant's functional capacity to perform basic work

13     activities.

14                  The medical improvement test entails a -- it depends

15     on whether you -- where you look.       It's either a seven or eight

16     step test.    Michael M. v. Commissioner of Social Security, a

17     case from this district, Magistrate Judge Baxter, it is reported

18     at 2019 WL 530801, characterizes it as a seven -- as an eight

19     step test for determining disability.        Chavis also deals with

20     termination of benefits, Chavis v. Astrue, 2010 WL 624039, a

21     decision from District Judge Kahn.        He also characterizes it as

22     an eight step test for determining medical improvement.         I think

23     Judge Hoffman may have referred to it as a seven step test, but

24     regardless, it's clear to me that she applied the appropriate

25     test.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 14 of 23

                   AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY           11


 1                  Turning to the specifics of plaintiff's arguments,

 2     there's no question that the plaintiff underwent medical

 3     improvement of the condition that resulted in the initial

 4     finding of disability when he underwent a hip replacement.

 5     Turning again to the development of the record issue, there is

 6     no question that the -- can I ask you to mute your phones if you

 7     have not done so already?

 8                  MR. NITZE:   Yes, your Honor.

 9                  THE COURT:   So undeniably -- unquestionably, an

10     Administrative Law Judge has a duty to develop a full and fair

11     record.    Disability hearings are not adversarial proceedings in

12     the truest sense.     That duty is particularly acute when a

13     plaintiff is acting pro sé unrepresented such as occurred in

14     this case.    Bodine v. Colvin, 2013 WL 1108625 from the Northern

15     District of New York, 2013, that was adopted at 2013 WL 1104127

16     on March 18, 2013, that is also supported by Morris v.

17     Berryhill, 721 F. App'x 25 from the Second Circuit Court of

18     Appeals, January of 2018.

19                  As a side note, I reviewed the colloquy that occurred

20     at the outset of the hearing concerning the right of plaintiff

21     to have counsel or some other non-attorney representative appear

22     on his behalf at the hearing.       The colloquy occurs at 163 to 166

23     of the Administrative Transcript.       I find that the colloquy was

24     adequate in carrying out the Administrative Law Judge's duty in

25     that regard, Genito v. Commissioner of Social Security, 2017 WL


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 15 of 23

                   AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY              12


 1     1318002, that is from the Northern District of New York, 2017.

 2                 The plaintiff's claim is that records should have

 3     been obtained concerning his endometriosis and PCOS and they

 4     would have resulted in additional limitations.         In his argument,

 5     however, he does not identify what those limitations would be.

 6     The duty under Bodine and the other case that I've cited to

 7     develop the record only appears if there are gaps and the

 8     question of disability cannot be decided on the existing

 9     evidence.    In this case, I find no obvious gaps and, therefore,

10     there was no duty to further develop the record.

11                 Here, the Administrative Law Judge had before her

12     notes of treatment of both -- from physical and mental

13     providers, as well as consultative opinions from Dr. Dennis M.

14     Noia, a psychologist who examined the plaintiff, and Dr. Kalyani

15     Ganesh, who conducted an orthopedic examination.          There was also

16     information from Dr. Mary McLarnon.        The Administrative Law

17     Judge specifically asked the plaintiff if there was any

18     additional evidence that should be secured at 165 and 166, and

19     asked at page 167 if there was anything missing, to which the

20     plaintiff responded no.      The plaintiff was represented by

21     counsel before the Appeals Council, but did not submit

22     additional records from those two providers that I just

23     identified or ask for time to secure those additional records,

24     so I find no error.     I also find that if there was an error in

25     this regard, it is harmless because the treatment notes in the


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 16 of 23

                  AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY               13


 1     record show that plaintiff's PCOS was stable and don't appear to

 2     indicate any additional limitations on his ability to perform

 3     work functions.

 4                 Turning to the nonexertional limitations and the

 5     claim that additional limitations should have been included in

 6     the RFC, I note that Dr. Dennis Noia examined the plaintiff on

 7     June 30, 2017.    His report appears at page 560 through 564 of

 8     the Administrative Transcript.       On examination, Dr. Noia found

 9     that plaintiff's demeanor and responsiveness to questions to be

10     cooperative; his manner of relating social skills and overall

11     presentation was adequate; stated that he looked his stated age;

12     his speech intelligibility was fluent; his thought processes

13     were coherent and goal directed with no evidence of delusions,

14     hallucinations, or disordered thinking; his affect was full

15     range and congruent with his thoughts and speech; his mood was

16     reported to be feeling anxious, somewhat tense, and

17     apprehensive; his sensorium was clear; he was oriented times

18     three; his attention and concentration was intact; his recent

19     and remote memory skills were intact; his cognitive functioning

20     was estimated to be in the average range; insight was listed as

21     good; judgment was listed as good.

22                 In his medical source statement, Dr. Noia stated the

23     claimant appears to have no limitations understanding,

24     remembering, or applying simple directions and instructions.      He

25     appears to have no limitations understanding, remembering, or


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 17 of 23

                   AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY               14


 1     applying complex directions and instructions.         He appears to

 2     have no limitations using reasoning and judgment to make

 3     work-related decisions.      He appears to have mild limitations

 4     interacting adequately with supervisors, coworkers, and the

 5     public.    He appears to have no limitations sustaining

 6     concentration and performing a task at a consistent pace.        He

 7     appears to have no limitations sustaining an ordinary routine

 8     and regular attendance at work.       He appears to have moderate

 9     limitations regulating emotions, controlling behavior, and

10     maintaining wellbeing.      He appears to have no limitations

11     maintaining personal hygiene and wearing appropriate attire.           He

12     appears to have no limitations being aware of normal hazards and

13     taking appropriate precautions.

14                 Dr. Noia's report was discussed by the Administrative

15     Law Judge at page 32.     At page 36, it was given great weight.       I

16     note that a plaintiff -- an ALJ does not have an obligation to

17     adopt all parts of any one particular opinion.         In this case,

18     Dr. Noia's findings are well supported.        At page 33,

19     Administrative Law Judge Hoffman did, when addressing the

20     so-called (b) criteria, did acknowledge mild difficulties in

21     interacting with others and moderate difficulties in adapting or

22     managing self.    Of course, the (b) criterion do not equate to a

23     residual functional capacity finding, but more importantly, mild

24     limitation in social functioning does not preclude interaction

25     with supervisors/coworkers in a normal work setting or the


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 18 of 23

                  AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY               15


 1     ability to perform basic demands of unskilled work, Cuenca v.

 2     Commissioner, 2016 WL 2865726 from the Northern District of New

 3     York, 2016.    So I find that Dr. Noia's opinions do support the

 4     residual functional capacity and do not preclude the ability to

 5     perform basic work functions, simple unskilled work, or to

 6     interact with supervisors, coworkers, and the public.

 7                 The other argument raised in this regard by the

 8     plaintiff hinges on Therapist Fellows's August 1, 2018, two-page

 9     letter at page 678 and 679.      That letter generally describes her

10     treatment of the plaintiff.      It does not contain any

11     function-by-function opinions.       The only opinion contained in it

12     is, quote, it is my professional opinion that Jakob is unable to

13     work at this time.     That is an opinion that even plaintiff

14     conceded is not binding on the Administrative Law Judge and

15     could address this matter entrusted to the discretion of the

16     Commissioner.

17                 In terms of the plaintiff's argument drawn from this

18     letter, it was based on inference, his interpretation of what

19     LMSW Fellows said concerning the treatment, so -- and of course,

20     as it was noted under the regulations that apply to this case,

21     Therapist Fellows is not an acceptable medical source.          Although

22     the letter appears to be co-signed by Dr. Tohtz, there isn't any

23     evidence in the record that he was truly a treating physician

24     vis-à-vis plaintiff.     So in conclusion, I find no error in

25     addressing and including in the RFC any meaningful opinions from


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 19 of 23

                  AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY                16


 1     Dr. Noia and Therapist Fellows.

 2                 Turning to the credibility analysis, undeniably an

 3     ALJ must take into account a plaintiff's subjective complaints

 4     in rendering the five step disability analysis.          When examining

 5     the issue, however, the ALJ is not required to blindly accept

 6     the subjective testimony of a claimant, rather an ALJ retains

 7     the discretion to weigh the credibility of the claimant's

 8     testimony in light of the other evidence in the records.         The

 9     analysis of subjective claims of symptomology is essentially a

10     two-step process.     In the first instance, the Administrative Law

11     Judge must determine whether the claimed symptoms are consistent

12     with and supported by objective clinical evidence demonstrating

13     that he has a medical impairment that could reasonably be

14     expected to produce the pain or other symptoms alleged.         If so,

15     the ALJ then must consider various factors in determining

16     credibility.    Those factors are outlined in both 20 C.F.R.

17     Section 416.929 and in Social Security Ruling 16-3p.

18                 In this case, Administrative Law Judge Hoffman went

19     through a credibility analysis, discussed plaintiff's claims,

20     and properly engaged in the analysis.        I note that although SSR

21     16-3p references several factors, as does the regulation that I

22     cited, it's not necessary to meet all of the factors or to

23     discuss all of the factors.      In this case, the -- and of course,

24     the Administrative Law Judge's entire decision should be looked

25     to to determine whether the determination of plaintiff's


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 20 of 23

                  AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY              17


 1     credibility or subjective claims was properly conducted by the

 2     Administrative Law Judge.

 3                 In this case, ALJ Hoffman recited plaintiff's claims

 4     at page 35 and rejected them based primarily on plaintiff's

 5     function report, including activities of daily living, the

 6     opinions of Dr. Noia and Dr. Ganesh, and the relative benign

 7     findings specifically of Dr. Noia.        The activities of daily

 8     living were outlined at page 36.       Activities of daily living are

 9     very much an appropriate consideration.        This case is not unlike

10     Carvey v. Astrue, 380 F. App'x 50 from the Second Circuit, 2010,

11     where the Second Circuit rejected -- supported the ALJ's

12     rejection of the plaintiff's testimony based on not only

13     extensive objective medical tests, but also the wide ranging

14     activities of the plaintiff, including shopping, cooking, child

15     care, operating a riding lawnmower, attending school functions,

16     cookouts, and auto races.

17                 In this case, especially dealing with the physical,

18     plaintiff literally underwent little or no treatment for his

19     physical condition.     Again, this is a proper consideration under

20     Diaz-Sanchez v. Berryhill, 295 F.Supp.3d 302 in the Western

21     District of New York in 2018.       I find that the Administrative

22     Law Judge properly applied SSR 16-3p in considering the

23     plaintiff's subjective reports of symptomology and the resulting

24     finding of the Administrative Law Judge is supported by

25     substantial evidence.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 21 of 23

                  AKASHA F. v. COMMISSIONER OF SOCIAL SECURITY                  18


 1                 At step five, I note that it is the Commissioner's

 2     burden at that step to carry.       In this case, the Administrative

 3     Law Judge properly relied on SSR 85-15 to address the mental

 4     demands of basic unskilled work at page 37 and 38.          The

 5     vocational expert's testimony is only required if nonexertional

 6     limitations limit the range of work permitted by exertional

 7     limitations, Bombard-Senecal v. Commissioner, 2014 WL 3778568

 8     from the Northern District of New York, 2014, also Sibala v.

 9     Astrue from the Second Circuit, 595 F.3d 402, 2010, and

10     Pritchard v. Colvin, 2014 WL 3534987 from the Northern District

11     of New York, 2014.

12                 I note that the Second Circuit has held the mere

13     existence of nonexertional limitations does not automatically

14     require the testimony of a vocational expert, Bapp v. Bowen, 802

15     F.3d 601 from the Second Circuit, 1986.        And so the finding of

16     nonexertional limitations in this case did not limit the range

17     of work permitted by plaintiff's exertional limitations under

18     Sibala, which I cited a moment ago.

19                 The plaintiff relies on Magistrate Judge Andrew

20     Peck's decision in Prince v. Colvin, 2015 WL 1408411.           It's a

21     decision I'm not sure I, with all due respect to my former

22     colleague, agree with.      I think while SSR 85-15 on its face may

23     only apply in cases involving purely nonexertional limitations,

24     it does provide guidance on the mental demands of simple

25     unskilled work and was properly looked to in that respect by


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 22 of 23

                                                                          19


 1     Administrative Law Judge Hoffman.

 2                  In conclusion, I find that the determination of the

 3     Commissioner was supported by substantial evidence and resulted

 4     from the application of correct and proper legal principles and

 5     I will therefore grant judgment on the pleadings to the

 6     defendant.

 7                  I'd like to thank both counsel and I hope you stay

 8     safe during these trying times.

 9                  MS. KRUPAR:    Thank you, your Honor.

10                  MR. NITZE:    Thank you, your Honor.

11                  (Time noted:   2:09 p.m.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 5:19-cv-00977-DEP Document 16 Filed 09/08/20 Page 23 of 23

                                                                        20


 1

 2                        CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                    I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6     NYRCR, Official U.S. Court Reporter, in and for the United

 7     States District Court for the Northern District of New York, DO

 8     HEREBY CERTIFY that pursuant to Section 753, Title 28, United

 9     States Code, that the foregoing is a true and correct transcript

10     of the stenographically reported proceedings held in the

11     above-entitled matter and that the transcript page format is in

12     conformance with the regulations of the Judicial Conference of

13     the United States.

14

15                     Dated this 4th day of September, 2020.

16

17                     X________________________________________________

18                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

19                      Official U.S. Court Reporter

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
